DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejections (See below)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for one OR the other of a passivated layer of the substrate [0025] and a passivation material on the substrate [0026], does not reasonably provide enablement for “at least one” of both, which would imply a combination of the two.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification only discusses one OR the other, so the language “at least one” is not appropriate.  Please review the specification, specifically where two distinct embodiments discuss one or the other as options not used together. First Embodiment: [0025].  Second Embodiment: [0026].  Paragraph [0031] further discusses that these are not used together (“forming passivation layer 206 can be achieved by treating the side surfaces 208 with an oxidation process to form a thick native oxide, OR by depositing a polycrystalline layer…).  The claims will be interpreted in order to advance prosecution as if to read one or the other of the two passivation layer types.  Also note, that the Drawings only show one passivation layer, not a combination of the two types.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10- 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theuss et al US 2017/0011982 and further in view of McKenzie et al US 2010/0213485.

Pertaining to claim 1, Theuss teaches a semiconductor chip package, comprising: 
a III-V compound semiconductor die 102 comprising: 
an active region comprising at least one functional circuit  and an active surface (top surface where contacts are located) and 
an inactive region comprising a substrate comprising a back surface opposite to the active surface (bottom surface, electrically insulative see [0132]), and a plurality of side surfaces See Figure 14; 
a passivation layer 104 disposed on the plurality of side surfaces of the substrate; and 
a molding compound 1000 disposed on the passivation layer 104 see Figure 14.

Theuss fails to teach wherein the passivation layer does not contact an active surface of the substrate. McKenzie teaches a III-V substrate 104 with a passivation layer 105 disposed on a plurality of side surface of the substrate and surrounded by an encapsulate [0152] and the passivation layer not contacting an active surface (bottom surface with elements 112) of the substrate See Figure 1a.  It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of Theuss and McKenzie to enable the passivation step of Theuss to be performed according to the teachings of McKenzie because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of performing the disclosed passivation step of Theuss and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.

Pertaining to claim 2, Theuss teaches the semiconductor chip package of claim 1, wherein the plurality of side surfaces comprises a plurality of side surfaces orthogonal to the active surface See Figure 17.

Pertaining to claim 3, Theuss teaches the semiconductor chip package of claim 1, wherein the molding compound is in direct contact with the passivation layer See Figure 14.

Pertaining to claim 4, Theuss teaches the semiconductor chip package of claim 1, wherein: 
the III-V compound die is bonded to a layered substrate 1400/1402 with the back surface facing the layered substrate See Figure 14; and 
the semiconductor chip package further comprises wire bonds 302 electrically coupling the at least one functional circuit of the active region to interconnects of the layered substrate See Figure 14, the interconnects configured to electrically couple the at least one functional circuit to an external circuit see Figure 14.

Pertaining to claim 5, Theuss teaches the semiconductor chip package of claim 1, wherein: 
the III-V compound die is coupled to a layered substrate with the active surface facing the layered substrate See [0101] specifically “flip chip bonding” as an alternative to wire bonding shown in the Drawings; and
the semiconductor chip package further comprises a plurality of conductive bumps electrically coupled to the at least one functional circuit and to the layered substrate [0101] teaches flip chip bonding as well as a BGA (ball grid).

Pertaining to claim 6, Theuss teaches the semiconductor chip package of claim 1, wherein the passivation layer comprises at least one of a passivated layer of the substrate and a passivation material on the substrate. See Figure 14.  Note also that McKenzie teaches this as well.  

Pertaining to claim 7, Theuss teaches the semiconductor chip package of claim 6, wherein the passivated layer of the substrate comprises a native oxide and the passivation material comprises a polycrystalline layer. McKenzie teaches a polycrystalline layer (SiO or SiN) [0129]

Pertaining to claim 8, Theuss teaches the semiconductor chip package of claim 7, wherein: 
the passivation layer comprises the polycrystalline layer; and (note that these are OR, not AND)
the polycrystalline layer further comprises one of a silicon nitride (SiN) layer and a silicon oxide (SiO) layer. See McKenzie [0129]

Pertaining to claim 10, Theuss teaches the semiconductor chip package of claim 1, further comprising a layered substrate comprising interconnects configured to couple the III-V compound die to an external circuit. See Figure 3 element 304 for example, and [0104] which teaches a leadframe.

Pertaining to claim 11, Theuss teaches the semiconductor chip package of claim 10, wherein the molding compound on the III-V compound die encapsulates all sides of the III-V compound die not facing the layered substrate. See Figure 14

Pertaining to claim 12, Theuss teaches the semiconductor chip package of claim 1 comprising an integrated circuit (IC). [0060]

Pertaining to claim 13, Theuss teaches the semiconductor chip package of claim 1, integrated into a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter. [0060]

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        5/25/22